Exhibit 10.2

 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of October 31,
2016, by and between HCP, INC., a Maryland corporation (“HCP”), and QUALITY CARE
PROPERTIES, INC., a Maryland corporation (“SpinCo”).

 

RECITALS

 

WHEREAS, HCP has elected to be treated and operates as a real estate investment
trust for U.S. federal income tax purposes (“REIT”) and SpinCo will elect and
intends to qualify as a REIT;

 

WHEREAS, the Parties have entered into the Separation and Distribution
Agreement, pursuant to which HCP will contribute cash to SpinCo in exchange for
SpinCo Common Stock and SpinCo Preferred Stock, and HCP and certain of its
Subsidiaries will sell the SpinCo Assets to certain SpinCo Subsidiaries in
exchange for (i) the assumption or incurrence, as applicable, by such SpinCo
Subsidiaries of the SpinCo Liabilities, (ii) the transfer by such SpinCo
Subsidiaries to HCP of shares of additional SpinCo Common Stock, and (iii) the
transfer by such SpinCo Subsidiaries, directly or indirectly, to HCP of the
SpinCo Cash Payment, all as more fully described and defined in the Separation
and Distribution Agreement (together with the other internal restructuring steps
set forth in the Plan of Restructuring, the “Restructuring”);

 

WHEREAS, following the Restructuring, HCP intends to effect a distribution (the
“Distribution”) to the holders of the outstanding shares of common stock of HCP
(the “HCP Common Stock”), on a pro rata basis, of all or substantially all of
the outstanding shares of SpinCo Common Stock so that, following the
Distribution, HCP and SpinCo will be two (2) independent, publicly traded
companies;

 

WHEREAS, it is the intention of the Parties that the Distribution will be a
taxable distribution under Section 301 of the Code; and

 

WHEREAS, in connection with the Transactions, the Parties desire to enter into
this Agreement to provide for certain Tax matters.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                        General. As used in this Agreement, the
following terms shall have the following meanings:

 

“Agreement” shall have the meaning specified in the preamble.

 

--------------------------------------------------------------------------------


 

“Affiliate” shall have the meaning specified in the Separation and Distribution
Agreement.

 

“Assumed Liabilities” shall have the meaning specified in the Separation and
Distribution Agreement.

 

“Business Day” or “Business Days” shall mean any day except a Saturday, Sunday
or a day on which banking institutions located in the State of California are
authorized or obligated by applicable Law or executive order to close.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Dispute” shall have the meaning specified in Section 2.4.

 

“Dispute Date” shall have the meaning specified in Section 2.4.

 

“Distribution” shall have the meaning specified in the recitals.

 

“Distribution Date” shall have the meaning specified in the Separation and
Distribution Agreement.

 

“Final Determination” shall mean the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a taxable
period, (i) by an acceptance on an IRS Form 870 or 870-AD (or any successor
forms thereto), or by a comparable form or agreement pursuant to the laws of a
state, local, or non-United States taxing jurisdiction, except that acceptance
on an IRS Form 870 or 870-AD or comparable form or agreement will not constitute
a Final Determination to the extent that such form or agreement reserves
(whether by its terms or by operation of Law) the right of the taxpayer to file
a claim for refund or the right of the Taxing Authority to assert a further
deficiency in respect of such issue or adjustment or for such taxable period (as
the case may be); (ii) by a decision, judgment, decree, or other order of a
court of competent jurisdiction which is or has become final and unappealable;
(iii) by a closing agreement or accepted offer in compromise pursuant to
Sections 7121 or 7122 of the Code, or a comparable agreement pursuant to the
laws of a state, local, or non-United States jurisdiction; (iv) by any allowance
of a refund or credit in respect of an overpayment of a Tax, but only after the
expiration of all periods during which such refund may be recovered (including
by way of offset) or, where such periods are undefined or indefinite, in
accordance with ordinary course limitation periods, by the jurisdiction imposing
such Tax; (v) by a final settlement resulting from a treaty-based competent
authority determination; or (vi) by any other final disposition, including by
reason of the expiration of the applicable statute of limitations or by mutual
agreement of the Parties.

 

“Governmental Authority” shall have the meaning specified in the Separation and
Distribution Agreement.

 

“HCP 2010 REIT” shall mean HCP 2010 REIT, LLC, a Delaware limited liability
company, that has elected to be treated as a REIT.

 

“HCP Common Stock” shall have the meaning specified in the recitals.

 

2

--------------------------------------------------------------------------------


 

“HCP Group” shall have the meaning specified in the Separation and Distribution
Agreement.

 

“HCP REIT Subsidiary” shall mean any Subsidiary of HCP that has elected to be
treated as a REIT.

 

“IRS” shall mean the Internal Revenue Service.

 

“Parent REIT” shall mean QCP HoldCo REIT, LLC, a Delaware limited liability
company, which will elect and intends to qualify as a REIT.

 

“Party” shall mean HCP or SpinCo, as the context may require.

 

“Person” shall have the meaning specified in the Separation and Distribution
Agreement.

 

“Post-Closing Period” shall mean any Taxable year or other Taxable period
beginning after the Distribution Date.

 

“Plan of Restructuring” shall have the meaning specified in the Separation and
Distribution Agreement.

 

“Pre-Closing Period” shall mean any Taxable year or other Taxable period that
ends on or before the Distribution Date.

 

“REIT” shall have the meaning specified in the recitals.

 

“Restructuring” shall have the meaning specified in the recitals.

 

“Separation and Distribution Agreement” shall mean the Separation and
Distribution Agreement by and between HCP and SpinCo dated October 31, 2016, as
may be amended.

 

“SpinCo” shall have the meaning specified in the recitals.

 

“SpinCo Assets” shall have the same meaning as that specified for “QCP Assets”
in the Separation and Distribution Agreement.

 

“SpinCo Cash Payment” shall have the same meaning as that specified for “QCP
Cash Payment” in the Separation and Distribution Agreement.

 

“SpinCo Common Stock” shall have the same meaning as that specified for “QCP
Common Stock” in the Separation and Distribution Agreement.

 

“SpinCo Group” shall have the same meaning as that specified for “QCP Group” in
the Separation and Distribution Agreement.

 

“SpinCo Liabilities” shall have the same meaning as that specified for “QCP
Liabilities” in the Separation and Distribution Agreement.

 

3

--------------------------------------------------------------------------------


 

“SpinCo Preferred Stock” shall have the same meaning as that specified for “QCP
Preferred Stock” in the Separation and Distribution Agreement.

 

“SpinCo REIT Subsidiaries” shall mean HCP 2010 REIT, Parent REIT, and the
SubREITs.

 

“SpinCo Subsidiaries” shall have the same meaning as that specified for “QCP
Subsidiaries” in the Separation and Distribution Agreement.

 

“Straddle Period” shall mean any Taxable period commencing on or prior to, and
ending after, the Distribution Date.

 

“SubREITs” shall mean QCP AL REIT, LLC, a Delaware limited liability company,
QCP SNF West REIT, LLC, a Delaware limited liability company, QCP SNF Central
REIT, LLC, a Delaware limited liability company, and QCP SNF East REIT, LLC, a
Delaware limited liability company, each of which will elect and intends to
qualify as a REIT.

 

“Subsidiary” shall have the meaning specified in the Separation and Distribution
Agreement.

 

“Tax” (and, with correlative meaning, “Taxable”) shall mean (i) any and all U.S.
federal, state, local and foreign taxes, including income, alternative or add-on
minimum, gross receipts, profits, lease, service, service use, wage, employment,
workers compensation, business occupation, environmental, estimated, excise,
sales, use, transfer, license, payroll, franchise, severance, stamp, occupation,
windfall profits, withholding, social security, unemployment, disability, ad
valorem, capital stock, paid in capital, recording, registration, property, real
property gains, value added, business license, custom duties, built-in gains,
prohibited transaction (as defined in Section 857(b)(6) of the Code), and other
taxes, charges, fees, levies, imposts, duties or assessments of any kind
whatsoever, imposed or required to be withheld by any Taxing Authority,
including any interest, additions to Tax, or penalties applicable or related
thereto, and (ii) any liability for the Taxes of any Person under
Section 1.1502-6 of the Treasury Regulations (or similar provision of state or
local law).

 

“Tax Advisor” shall mean Tax counsel of recognized national standing or a “Big
Four” accounting firm, in either case, with experience in the tax area involved
in the Dispute or issue.

 

“Tax Contest” shall mean any audit, review, examination, dispute, suit, action,
proposed assessment, or other administrative or judicial proceeding with respect
to Taxes.

 

“Tax Return” shall mean any return, report, certificate, form, or similar
statement or document (including any attachments thereto and any information
return, amended tax return, claim for refund, or declaration of estimated tax)
supplied to or filed with, or required to be supplied to or filed with, a Taxing
Authority, or any bill for or notice related to ad valorem or other similar
Taxes received from a Taxing Authority, in each case, in connection with the
determination, assessment, or collection of any Tax or the administration of any
laws, regulations, or administrative requirements relating to any Tax.

 

4

--------------------------------------------------------------------------------


 

“Taxing Authority” shall mean any Governmental Authority or other authority in
connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.

 

“Transactions” shall have the meaning specified in the Separation and
Distribution Agreement.

 

“Transfer Taxes” shall mean all sales, use, privilege, transfer, documentary,
stamp, recording, and similar Taxes and fees (including any penalties, interest
or additions thereto) imposed upon any Party in connection with the
Transactions.

 

“Treasury Regulations” shall mean the final and temporary (but not proposed)
income Tax regulations promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

Section 1.2                        References; Interpretation. References in
this Agreement to any gender include references to all genders, and references
to the singular include references to the plural and vice versa. The word
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation”. Unless the context otherwise requires, references
in this Agreement to Articles, Sections, Exhibits, and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, such
Agreement. Unless the context otherwise requires, the words “hereof”, “hereby”,
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Article, Section, or
provision of this Agreement.

 

ARTICLE II

 

TAX RETURNS AND TAX PAYMENTS

 

Section 2.1                        Filing of Tax Returns.

 

(a)                     HCP will have the sole and exclusive responsibility for
the preparation and filing of all Tax Returns that any member of the SpinCo
Group is obligated to prepare and file for any Pre-Closing Period and any
Straddle Period.  SpinCo, on behalf of each member of the SpinCo Group, hereby
irrevocably authorizes and designates HCP as its agent, coordinator, and
administrator for the purpose of taking any and all actions necessary to the
filing of any such Tax Return and for the purpose of making payments to, or
collecting refunds from, any Taxing Authority in respect of any such Tax Return.
HCP shall have the exclusive right to prepare, file, prosecute, compromise, or
settle any claim for refund for Taxes in respect of a Tax Return for which HCP
bears responsibility under this Section 2.1(a) and to determine whether any
refunds of such Taxes to which the HCP Group may be entitled shall be received
by way of refund or credit against the Tax liability of the HCP Group.

 

(b)                    SpinCo shall have the sole and exclusive responsibility
for the preparation and filing of all Tax Returns that any member of the SpinCo
Group is obligated to file for any Post-Closing Period.

 

5

--------------------------------------------------------------------------------


 

(c)                     SpinCo shall prepare and file all necessary California
BOE-100-B forms (Statements of Change in Control and Ownership of Legal
Entities) within ninety (90) days of the Distribution.

 

Section 2.2                        Transfer Taxes. All Pennsylvania Transfer
Taxes, if any, shall be paid by HCP, and HCP will prepare and file all necessary
Tax Returns and other documentation with respect to all such Transfer Taxes.
SpinCo shall cooperate in the preparation and filing of such Transfer Tax
documentation, including by signing where required.  All other Transfer Taxes,
if any, shall be paid by SpinCo, and SpinCo will prepare and file all necessary
Tax Returns and other documentation with respect to all such Transfer Taxes. HCP
shall use its reasonable best efforts to make available any materials reasonably
requested by SpinCo with respect to Transfer Taxes or related planning. The
Parties shall cooperate with each other and use their commercially reasonable
efforts to reduce and/or eliminate any Transfer Taxes.

 

Section 2.3                        Amended Returns. Without the prior written
consent of HCP, which consent shall not be unreasonably withheld, conditioned,
or delayed, SpinCo shall not, and shall not permit any member of the SpinCo
Group to, file any amended Pre-Closing Period Tax Return or Straddle Period Tax
Return that includes a SpinCo REIT Subsidiary.

 

Section 2.4                        Dispute Resolution. Subject to the final
sentence of this Section 2.4, the Parties shall attempt in good faith to resolve
any disagreement arising with respect to this Agreement, including any dispute
in connection with a claim by a third party (a “Dispute”). Either Party may give
the other Party written notice of any Dispute not resolved in the normal course
of business. Subject to the final sentence of this Section 2.4, if the Parties
cannot agree within thirty (30) Business Days following the date on which one
Party gives such notice (the “Dispute Date”), then the Dispute shall be referred
to a Tax Advisor acceptable to each of the Parties to act as an arbitrator in
order to resolve the dispute. If the Parties are unable to agree upon a Tax
Advisor within fifteen (15) calendar days, the Tax Advisor selected by HCP and
the Tax Advisor selected by SpinCo shall jointly select a Tax Advisor that will
resolve the dispute. Such Tax Advisor shall be empowered to resolve the Dispute,
including by engaging nationally recognized accountants and other experts. The
Tax Advisor chosen to resolve the Dispute shall furnish written notice to the
Parties of its resolution of such Dispute as soon as practicable, but in no
event later than forty-five (45) Business Days after its acceptance of the
matter for resolution. Any such resolution by the Tax Advisor will be conclusive
and binding on the Parties. Each of HCP and SpinCo shall bear fifty percent
(50%) of the aggregate expenses of the Tax Advisor chosen to resolve the
Dispute.

 

ARTICLE III

 

COVENANTS

 

Section 3.1                        Covenants of HCP and SpinCo.

 

(a)                     The Parties agree that the Distribution will be a
taxable distribution under Section 301 of the Code, and the Parties and their
respective Subsidiaries shall report the Distribution for all Tax purposes in
all respects consistently with such treatment, and shall not take any position
on any Tax Return that is inconsistent with such treatment.

 

6

--------------------------------------------------------------------------------


 

(b)                    Each Party shall report the value of the SpinCo Assets on
the Distribution Date as determined by HCP for all Tax purposes in all respects,
and shall not take any position on any Tax Return that is inconsistent with such
value.

 

Section 3.2                        Covenants of HCP.

 

(a)                               HCP shall use its commercially reasonable
efforts to cooperate with SpinCo and each SpinCo REIT Subsidiary, as necessary,
to enable SpinCo and each SpinCo REIT Subsidiary to each qualify for taxation as
a REIT and receive customary legal opinions on the Distribution Date concerning
SpinCo’s or any of the SpinCo REIT Subsidiaries’ qualification and taxation as a
REIT, including by providing information and representations to SpinCo or any of
the SpinCo REIT Subsidiaries and their respective tax counsel with respect to
the composition of HCP’s income and assets, composition of the holders of stock
of HCP and HCP’s organization, operation, and qualification as a REIT.

 

(b)                              HCP, and each HCP REIT Subsidiary through which
HCP owned the SpinCo Assets prior to the Restructuring, shall use reasonable
best efforts to maintain its REIT status for each of its taxable years ending on
or before December 31, 2016, unless HCP or such HCP REIT Subsidiary obtains an
opinion from a nationally recognized tax counsel or a private letter ruling from
the IRS, on which SpinCo and the SpinCo REIT Subsidiaries can rely,
substantially to the effect that HCP’s or such HCP REIT Subsidiary’s failure to
maintain its REIT status will not prevent SpinCo or any SpinCo REIT Subsidiary
from making a valid REIT election for any taxable year, or otherwise cause
SpinCo or any SpinCo REIT Subsidiary to fail to qualify for taxation as a REIT
for any taxable year, pursuant to Section 856(g)(3) of the Code.

 

(c)                               HCP represents that HCP Mezzanine Lender, LP
(i) has been in existence as a partnership for U.S. federal income tax purposes
since at least November 7, 2007; (ii) was formed for valid business reasons; and
(iii) has held all of the common shares of HCP 2010 REIT, LLC since at least
December 7, 2010.

 

Section 3.3                        Covenants of SpinCo.

 

(a)                     SpinCo and the SpinCo Subsidiaries shall report
(i) (A) the sale of all of the interests in HCP Mezzanine Lender, LP by HCP, HCP
Life Science REIT, Inc., and HCP Life Science Estates, Inc. to QCP AL REIT, LLC,
QCP SNF West REIT, LLC, QCP SNF Central REIT, LLC, and QCP East HoldCo, LLC and
(B) the sale of all of the interests in Healthcare Operations Holdings, LLC by
HCP to QCP AL REIT, LLC, QCP SNF West REIT, LLC, QCP SNF Central REIT, LLC, and
QCP East HoldCo, LLC as taxable sales consistent with the form of such
transactions for all Tax purposes, including the reporting of gain or loss
attributable to such sales; and (ii) the Distribution as a taxable distribution
of SpinCo Common Stock under Section 301 of the Code for all Tax purposes.

 

(b)                    SpinCo and each SpinCo REIT Subsidiary shall take all
actions, and refrain from taking all actions, as are necessary to ensure that
SpinCo and each SpinCo REIT Subsidiary will qualify for taxation as a REIT for
U.S. federal income tax purposes for any and all Straddle Periods.

 

7

--------------------------------------------------------------------------------


 

(c)                     SpinCo and each SpinCo REIT Subsidiary shall accommodate
all reasonable requests of HCP with respect to maintenance of the REIT status of
SpinCo or a SpinCo REIT Subsidiary for any and all Straddle Periods.

 

(d)                   Members of the SpinCo Group shall not :

 

(i)          sell or otherwise dispose of any SpinCo Asset listed on Schedule
3.3(d) to this Agreement until after the date set forth opposite such asset on
Schedule 3.3(d) or if such sale or disposal would prevent any member of the HCP
Group to this Agreement from engaging in or completing a “like-kind exchange”
involving the applicable SpinCo Asset listed on Schedule 3.3(d) under
Section 1031 of the Code; or

 

(ii)      sell or otherwise dispose of any SpinCo Asset prior to or on
December 31, 2016, if such disposition would cause any member of the HCP Group
to incur Tax attributable to a “prohibited transaction” under
Section 857(b)(6) of the Code.

 

(e)                     Neither SpinCo, Parent REIT, nor any of the SubREITs
shall liquidate, merge, combine or otherwise restructure or elect to be treated
as other than a corporation for U.S. federal income tax purposes, without HCP’s
consent, prior to the second (2nd) anniversary of the Distribution Date;
provided, however, that SpinCo, Parent REIT, or any of the SubREITs may, at any
point after December 31, 2016, combine or merge with or into any Person that
(immediately before such merger or combination) is not a member of the SpinCo
Group.

 

ARTICLE IV

 

INDEMNIFICATION

 

Section 4.1                        Indemnification by SpinCo. SpinCo shall pay
or cause to be paid, shall be responsible for, and shall indemnify and hold
harmless all members of the HCP Group from and against:

 

(a)                     all Taxes of any member of the HCP Group attributable to
a breach of any covenant in Section 3.3;

 

(b)                    any accounting, legal, and other professional fees and
court costs incurred in connection with, evaluating, or defending against any
claims that result in any member of the HCP Group becoming entitled to
indemnification under this Section 4.1; and

 

(c)                     any Taxes incurred by the HCP Group resulting from
indemnification payments made pursuant to this Section 4.1.

 

Furthermore, indemnification under this Agreement shall follow the procedures
described in Section 9.4 of the Separation and Distribution Agreement, except to
the extent such procedures conflict with anything described herein.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

 

TAX CONTESTS

 

Section 5.1                        Notice of Tax Contests. SpinCo shall promptly
notify HCP in writing upon receipt by SpinCo or any member of the SpinCo Group
of a written communication from any Taxing Authority with respect to any Tax
Contest concerning any Tax Return or otherwise concerning Taxes for which HCP
may be liable under this Agreement or that impacts any portion of a Straddle
Period or Pre-Closing Period.  HCP shall promptly notify SpinCo in writing upon
receipt by HCP or any member of the HCP Group of a written communication from
any Taxing Authority with respect to any Tax Contest concerning any Tax Return
or otherwise concerning Taxes for which SpinCo may be liable under this
Agreement or that impacts any portion of a Post-Closing Period.

 

Section 5.2                        Control of Contest by HCP. HCP shall have the
sole responsibility and control over the handling of any Tax Contest, including
the exclusive right to communicate with agents of the Taxing Authority,
involving (a) any Pre-Closing Period Tax Return of SpinCo or any member of the
SpinCo Group or otherwise relating to the SpinCo Assets or Assumed Liabilities
for a Pre-Closing Period or (b) any Straddle Period Tax Return of SpinCo or any
member of the SpinCo Group or otherwise relating to the SpinCo Assets or Assumed
Liabilities for a Straddle Period. Upon SpinCo’s request, SpinCo shall be
allowed to participate in, but not to control, at SpinCo’s expense, the handling
of any such Tax Contest with respect to any item that may affect SpinCo’s
liability for Taxes pursuant to this Agreement. HCP shall not settle or concede
any such Tax Contest with respect to any item in excess of $50,000 for which
SpinCo is liable hereunder without the prior written consent of SpinCo, which
consent shall not be unreasonably withheld, delayed, or conditioned.

 

ARTICLE VI

 

COOPERATION

 

Section 6.1                        General. Each Party shall, and shall cause
all of such Party’s Subsidiaries and, to the extent capable of so doing,
Affiliates to, fully cooperate with the other Party in connection with the
preparation and filing of any Tax Return or the conduct of any Tax Contest
(including, where appropriate or necessary, providing a power of attorney)
concerning any issues or any other matter contemplated under this Agreement.
Each Party shall make its employees and facilities available on a mutually
convenient basis to facilitate such cooperation.

 

ARTICLE VII

 

RETENTION OF RECORDS; ACCESS

 

Section 7.1                        Retention of Records; Access. The Parties
shall (a) retain records, documents, accounting data, and other information
(including computer data) necessary for the preparation and filing of all Tax
Returns in respect of Taxes of either the HCP Group or the SpinCo Group for any
Taxable period, or for any Tax Contests relating to such Tax Returns, and
(b) using commercially reasonable efforts to do so within five (5) Business
Days, give to the

 

9

--------------------------------------------------------------------------------


 

other Party reasonable access to such records, documents, accounting data, and
other information (including computer data) and to its personnel (insuring their
cooperation) and premises, for the purpose of the review or audit of such Tax
Returns to the extent relevant to an obligation or liability of a Party under
this Agreement or for purposes of the preparation or filing of any such Tax
Return, the conduct of any Tax Contest or any other matter reasonably and in
good faith related to the Tax affairs of the requesting Party. The requesting
party shall bear all reasonable out-of-pocket costs and expenses in connection
therewith. At any time after the Distribution Date that HCP or any member of the
HCP Group proposes to destroy such material or information, HCP shall first
notify SpinCo in writing and SpinCo shall be entitled to receive such materials
or information proposed to be destroyed. At any time after the Distribution Date
that SpinCo or any member of the SpinCo Group proposes to destroy such material
or information, SpinCo shall first notify HCP in writing and HCP shall be
entitled to receive such materials or information proposed to be destroyed.

 

Section 7.2                        Confidentiality; Ownership of Information;
Privileged Information. The provisions of Article VIII of the Separation and
Distribution Agreement relating to confidentiality of information, ownership of
information, privileged information, and related matters shall apply with equal
force to any records and information prepared and shared by and among the
Parties in carrying out the intent of this Agreement.

 

Section 7.3                        Continuation of Retention of Information,
Access Obligations. The obligations set forth above in Section 7.1 and
Section 7.2 shall continue until the longer of (a) the time of a Final
Determination or (b) expiration of all applicable statutes of limitations to
which the records and information relate. For purposes of the preceding
sentence, each Party shall assume that no applicable statute of limitations has
expired unless such Party has received notification or otherwise has actual
knowledge that such statute of limitations has expired.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1                        Entire Agreement. This Agreement constitutes
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersedes all prior negotiations, agreements,
commitments, writings, courses of dealing and understandings with respect to the
subject matter hereof.

 

Section 8.2                        Counterparts; Electronic Delivery.   This
Agreement may be executed in multiple counterparts, each of which when executed
shall be deemed to be an original, but all of which together shall constitute
one and the same agreement.  Execution and delivery of this Agreement or any
other documents pursuant to this Agreement by facsimile or other electronic
means shall be deemed to be, and shall have the same legal effect as, execution
by an original signature and delivery in person.

 

Section 8.3                        Survival of Agreements. Except as otherwise
expressly contemplated by this Agreement, all representations, covenants and
agreements of the Parties contained in this Agreement shall survive until the
expiration of the applicable statute of limitations with respect to any such
matter (including extensions thereof) and remain in full force and effect in
accordance with their applicable terms.

 

10

--------------------------------------------------------------------------------


 

Section 8.4                        Notices. All notices, requests, permissions,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been duly given (a) five (5) Business Days following sending by
registered or certified mail, postage prepaid, (b) when sent, if sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient, (c) when delivered, if
delivered personally to the intended recipient, and (d) one (1) Business Day
following sending by overnight delivery via a national courier service and, in
each case, addressed to a Party at the following address for such Party (as
updated from time to time by notice in writing to the other Party):

 

If to HCP:

 

HCP, Inc.
1920 Main Street, Suite 1200

Irvine, CA 92614
Attention:      Office of the General Counsel
E-mail:                          [Redacted]
Facsimile:        [Redacted]

 

If to QCP:

 

Quality Care Properties, Inc.

7315 Wisconsin Ave.  Suite 250-W

Bethesda, MD 20814
Attention:      Chief Financial Officer

E-mail:       [Redacted]

 

or to such other address and with such other copies as any Party hereto shall
notify the other Parties hereto (as provided above) from time to time.

 

Section 8.5                        Waivers. The failure of any Party to require
strict performance by the other Party of any provision in this Agreement will
not waive or diminish that Party’s right to demand strict performance thereafter
of that or any other provision hereof.

 

Section 8.6                        Amendment and Modification. This Agreement
may not be amended except by an instrument in writing signed on behalf of each
of the Parties hereto.

 

Section 8.7                        Assignment; Successors and Assigns; No Third
Party Rights. This Agreement may not be assigned by any Party hereto without the
prior written consent of the other Parties hereto, and any attempted assignment
shall be null and void. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns. This Agreement shall be for the sole benefit of the Parties hereto, and
their respective successors and permitted assigns, and is not intended, nor
shall be construed, to give any Person, other than the Parties hereto and their
respective successors and permitted assigns any legal or equitable right,
benefit, remedy, or claim hereunder.

 

11

--------------------------------------------------------------------------------


 

Section 8.8                        No Strict Construction. This Agreement shall
be construed as if jointly drafted by the Parties and no rule of construction or
strict interpretation shall be applied against either Party.

 

Section 8.9                        Application to Present and Future
Subsidiaries; Performance. This Agreement is being entered into by the Parties
on behalf of themselves and their respective Subsidiaries. This Agreement shall
constitute a direct obligation of each such entity and shall be deemed to have
been readopted and affirmed on behalf of any entity that becomes a Subsidiary of
any Party to this Agreement in the future.  Each Party shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Subsidiary or Affiliate of
such Party.

 

Section 8.10                Titles and Headings.  Titles and headings to
Sections and Articles are inserted for the convenience of reference only and are
not intended to be a part of or to affect the meaning or interpretation of this
Agreement.

 

Section 8.11                Exhibits and Schedules. The exhibits and schedules,
if any, attached hereto are incorporated herein by reference and shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein..

 

Section 8.12                Governing Law; Consent to Jurisdiction. This
Agreement shall be governed by, and construed and enforced in accordance with,
the substantive Laws of the State of California, without regard to any conflicts
of law provisions thereof that would result in the application of the Laws of
any other jurisdiction.

 

Section 8.13                Severability. If any term or other provision of this
Agreement is determined by a nonappealable decision by a court, administrative
agency or arbitrator to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either Party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to affect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.  If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only as broad as is enforceable.

 

[Signature Page Follows]

 

 

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers as of the date first set forth above.

 

 

HCP, INC.

 

 

 

 

 

By:

/s/ Thomas M. Herzog

 

 

Name: Thomas M. Herzog

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

QUALITY CARE PROPERTIES, INC.

 

 

 

 

 

By:

/s/ C. Marc Richards

 

 

Name: C. Marc Richards

 

 

 

Title: Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------